Citation Nr: 0916523	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-18 946	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).  

2.  Entitlement to service connection for chronic sinusitis.  

3.  Entitlement to service connection for pneumonia with 
right pneumothorax.

4.  Entitlement to service connection for recurring staph 
infections.  

5.  Entitlement to service connection for a disability 
manifested by nausea and vomiting.  

6.  Entitlement to service connection for a skin rash, 
claimed as due to exposure to herbicides. 

7.  Entitlement to service connection for an eye condition.  

8.  Entitlement to a compensable rating for bilateral hearing 
loss. 

9.  Entitlement to a 10 percent rating based upon multiple, 
noncompensable,
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active military service from June 1953 to 
June 1957 and from August 1957 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In November 2006 the Veteran withdrew his claims for higher, 
i.e., compensable ratings for lipomatosis and a scar on his 
left third finger.  A substantive appeal (VA Form 9 or 
equivalent) may be withdrawn in writing at any time before 
the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2008).  Withdrawal may be made by the Veteran or 
by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the Veteran personally without the express written consent of 
the Veteran.  38 C.F.R. § 20.204(c).  So, here, inasmuch as 
the Veteran withdrew those two claims, they are no longer at 
issue.

As support for his claims that remain on appeal, the Veteran 
testified at a hearing at the RO in November 2006 before a 
local decision review officer and more recently at a 
videoconference hearing in April 2008 before the undersigned 
Veterans Law Judge of the Board.  The Board held the record 
open for an additional 30 days following the videoconference 
hearing to allow the Veteran an opportunity to submit 
additional supporting evidence, which he did in May 2008.  He 
also waived his right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).


FINDINGS OF FACT

1.  The Veteran's CAD, skin and eye conditions are unrelated 
to his military service.  

2.  The Veteran does not have current diagnoses of chronic 
sinusitis, pneumonia, recurring staph infections, and a 
disability manifested by nausea and vomiting.

3.  At its most severe, the Veteran's hearing loss is Level 
II in his right ear and level IV in his left ear.  

4.  The Veteran has three service-connected disabilities - 
the hearing loss, lipomatosis and the scar on his left third 
finger, all rated as zero-percent disabling (i.e., 
noncompensable), which, even considered collectively, are not 
of such character or severity as to clearly interfere with 
his normal employability.




CONCLUSIONS OF LAW

1.  The Veteran's CAD was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  The Veteran's sinusitis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008). 

3.  The Veteran's pneumonia with right pneumothorax was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008). 

4.  The Veteran's recurring staph infections were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008). 

5.  The Veteran's disability manifested by nausea and 
vomiting was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2008). 

6.  The Veteran's skin condition was not incurred or 
aggravated in service and may not be presumed to have been 
incurred in service - including as a result of exposure to 
herbicides (Agent Orange).  38 U.S.C.A. §§ 1110, 1131, 1116, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

7.  The Veteran's eye condition was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 4.9 (2008). 

8.  The criteria are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2008).

9.  The criteria also are not met for a 10 percent rating for 
multiple noncompensable service-connected disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.324 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims, 
as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that the claimant submit any evidence in his 
or her possession that might substantiate the claim.  See 73 
FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim, as it was in this case in 
December 2005 and January 2006.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, this 
timing error can be "cured" by providing any necessary 
notice and then readjudicating the claim, including in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given ample opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, as mentioned, in December 2005 and January 2006 the RO 
sent the Veteran letters informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
letters also informed him that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
records in the custody of a Federal department or agency, 
including the Social Security Administration (SSA).  He was 
advised that it was ultimately his responsibility to send 
other, private medical records or to provide a properly 
executed release so that VA could request the records for 
him.  

The Board finds that the content of the pre-decisional 
letters provided to the Veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duties to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a May 2007 SOC provided 
him yet an additional 60 days to submit more evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because he has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claims has been obtained and associated with 
the claims file for consideration, including his service 
treatment records (STRs), civilian private medical records, 
and his VA records, including the reports of his VA 
compensation examinations assessing the severity of his 
bilateral hearing loss - the determinative issue.  38 C.F.R. 
§ 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board realizes that VA compensation examinations were not 
also arranged for medical etiology opinions concerning the 
several other conditions for which the Veteran is still 
trying to establish his entitlement to service connection.  
But, as discussed below, he does not have current diagnoses 
of chronic sinusitis, pneumonia, recurring staph infections, 
and a disability manifested by nausea and vomiting.  
Obviously then, without having even established he has these 
alleged conditions, there is no possibility of relating them 
to his military service because, for all intents and 
purposes, they do not exist.  With regard to his remaining 
claims, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because there is no indication or even 
suggestion that any of the claimed conditions had their 
origins in service.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to his VCAA 
notices. 

For an increased-compensation claim, such as the Veteran's 
claim for a higher rating for his bilateral hearing loss, § 
5103(a) requires, at a minimum, that VA notify him that to 
substantiate this claim, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of this disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which this disability is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to him.  

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

In this particular case at hand, the Veteran has not received 
a letter or other correspondence specifically tailored to 
comply with these requirements discussed in the Vazquez 
decision.  But the Board finds this notice error will not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the Veteran's bilateral hearing loss were provided to him 
in the May 2007 SOC.  A reasonable person could be expected 
to read and understand these criteria, and that evidence 
showing his disability met the requirements for a higher 
rating was needed for an increase to be granted.  

The Veteran also did not receive notice specifically 
regarding the disability rating and downstream effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007); see also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Since, however, the Board is denying all of 
his claims for service connection, the downstream disability 
rating and effective date elements of these claims are 
ultimately moot.  Consequently, not receiving Dingess notice 
concerning these downstream elements of the claims is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See 38 C.F.R. 
§ 20.1102 (2008).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him of the evidence needed 
to support his claims, and in obtaining evidence pertinent to 
his claims under the VCAA.  Therefore, no useful purpose 
would be served in remanding this case for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Certain diseases like CAD are chronic, per se, and therefore 
will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As just explained, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed; without this minimum level of proof, there can be no 
valid claim).

The Veteran does not, however, have the required current 
diagnoses of chronic sinusitis, pneumonia, recurring staph 
infections, and a disability manifested by nausea and 
vomiting.  

With regard to his sinusitis claim, the Veteran had hay fever 
with a history of sinusitis in 1973, so while in the 
military.  Also, after his military service ended in August 
1974, he was treated again for hay fever in March 1976.  But 
he has not been treated for this condition during the many 
years since, or had any relevant complaints, and sinusitis is 
not mentioned again in his medical and other records.  He was 
treated for bronchitis in January 1981 and June 1983.  He 
developed pneumonia after undergoing coronary artery bypass 
surgery in June 2001.  However, the condition resolved and he 
was not treated for it again.  Even more recently, in 
February 2003 and January 2006, radiology reports showed no 
pneumothorax.  The Veteran had a staph infection following 
heart surgery in May 2001, but this condition also resolved 
and he was not treated for it again.  The record is entirely 
unremarkable for complaints of nausea and vomiting, 
and during his November 2006 and April 2008 hearings the 
Veteran testified that, while he had these symptoms in 
service, they had since resolved.  Consequently, as he does 
not have the required current diagnoses of chronic sinusitis, 
pneumonia, recurrent staph infections, or a disability 
manifested by nausea and vomiting, these claims must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only 
may be awarded to an applicant who has disability existing on 
the date of application, not for past disability).



Conversely, the Veteran has the required diagnoses of CAD, a 
skin condition, and reduced visual acuity on account of an 
eye condition.  So there is no disputing he has these claimed 
conditions, rather, the determinative issue is whether they 
are attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  But even still, it is in this critical respect that 
these claims fail.

Eye Condition

The Veteran's STRs are unremarkable for any relevant 
complaints, diagnosis of, or treatment for any disease or 
condition of the eye, other than the need for glasses.  This 
is probative evidence against this claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

At his November 2006 RO hearing, the Veteran testified that 
he did not have an eye disease or disability, but that he 
wore glasses for the first time in the military, and that his 
eyesight has continued to get worse since then.  At his April 
2008 videoconference hearing, he again testified that wearing 
glasses in the military had caused his eyesight to become 
worse.  But the refractive error that is necessitating him 
wearing eye glasses is a congenital or developmental defect 
that cannot be service connected as a matter of express VA 
regulation.  38 C.F.R. §§ 3.303(c), 4.9.  The only possible 
exception is if there is evidence of additional disability 
due to aggravation during service by superimposed disease 
or injury, which is not alleged in this case or otherwise 
shown by the record.  See VAOPGCPREC 82-90, 55 Fed Reg. 
45,711 (July 18, 1990); Winn v. Brown, 8 Vet. App. 510, 516 
(1996) Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Also during his April 2008 videoconference hearing, the 
Veteran testified that he had cataract surgery in 2007, and 
that he believed that surgery caused him to become partially 
blind in his left eye.  He also maintained the blindness was 
because of his military service.  While he is competent to 
describe his symptoms, such as reduced visual acuity, he is 
not competent to make a statement of causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  His assertion is not supported by 
medical evidence of record, as there is no evidence that his 
cataract surgery was caused by his military service or in any 
way related to it.  In the absence of this necessary linkage, 
his claim for service connection cannot be granted.  The 
preponderance of the evidence is against his claim, 
therefore, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 3.102 regarding reasonable doubt are not applicable, 
and his claim must be denied.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Skin Condition

The Veteran asserts that his skin condition was caused by 
exposure to herbicides.  Diseases associated with exposure to 
certain herbicide agents used in support of military 
operations in the Republic of Vietnam during the Vietnam era 
will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
following diseases are associated with herbicide exposure for 
the purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  While the 
Veteran served in the Republic of Vietnam during the Vietnam 
era, he has not been diagnosed with chloracne or any other 
acneform disease consistent with chloracne, and therefore he 
is not entitled to presumptive service connection for his 
skin condition.



The Board, however, will also alternatively discuss whether 
the Veteran is entitled to direct service connection because 
his claim must be addressed all potential bases of 
entitlement.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Jones v. Principi, 3 Vet. App. 396, 399 (1992).  See, too, 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (when 
the Veteran does not have one of the presumptive diseases, he 
may still establish his entitlement to service connection 
with proof of direct causation).  See also McCartt v. West, 
12 Vet. App. 164, 167 (1999) (indicating this principle set 
forth in Combee, which instead concerned exposure to 
radiation, is equally applicable in cases involving exposure 
to Agent Orange).

The Veteran's STRs are unremarkable for any relevant 
complaints, diagnosis of, or treatment for any skin disease 
or condition.  This is probative evidence against this claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

During his hearings, the Veteran acknowledged that he was not 
treated for a skin condition while in service, but that he 
had dry skin in 1970 and used an 
over-the-counter lotion to treat it.  He further testified 
that he had been using lotion for years, but that he was not 
treated by a doctor for a skin problem until 2005.  

While his post-service treatment records show he was treated 
for a rash on the left side of his body in December 2005, and 
that he is consistently treated for dry skin, there is no 
medical evidence linking this condition to his military 
service, including, in particular, to exposure to Agent 
Orange.  In the absence of this necessary linkage, this claim 
cannot be granted.  Furthermore, because the preponderance of 
the evidence is against this claim, the provisions of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding reasonable 
doubt are not applicable, and this claim must be denied.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



CAD

The Veteran's STRs do not show any relevant treatment for or 
diagnosis of a heart condition.  During a February 1973 
examination, however, while in the military, the evaluating 
physician wrote that the Veteran had periodic complaints 
of mild chest pain, but that he had not been treated for it, 
and that it was not incapacitating.  The evaluating physician 
further noted that all diagnostic cardiac testing was 
negative.  The Veteran's subsequent June 1974 military 
retirement examination also was negative for any mention of 
heart problems or chest pain.

During his April 2008 videoconference hearing, the Veteran 
testified that he had chest pain while serving in Germany.  
After he left the military, he said, he was not diagnosed 
with a heart problem until 1983, when he had tightness and 
pain in his chest when walking down some stairs.  He had 
heart surgery in September 1983 involving a coronary artery 
bypass graft (CABG).  He further acknowledged that the 
physician who had operated on him did not state or imply that 
the CAD was caused by or in any way related to military 
service.

The Veteran's complaints of chest pain while in the military, 
in anticipation of his retirement in August 1974, and the 
heart surgery after service in September 1983 are not 
dispositive of whether he is entitled to service connection.  
There still needs to be medical nexus evidence linking the 
heart disease manifested after service, requiring the 
surgery, to the complaints of mild chest pain while in 
service.  As a layman, the Veteran is competent to say he 
experienced chest pain while in service, as this is capable 
of lay observation and experience.  And, indeed, 
as mentioned, this is expressly documented in his STRs.  So 
his testimony of this chest pain in service is also credible.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

But even also accepting that the Veteran is competent to 
proclaim having experienced chest pain during the several 
intervening years immediately after his military service 
ended in August 1974 until his heart surgery in September 
1983, i.e., that he had continuity of symptomatology, is not 
reason enough to grant service connection because evidence 
relating his current heart disorder - namely, the CAD, to his 
military service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 
495-97.  See, too, 38 C.F.R. § 3.303(b).

As already alluded to, however, Dr. M. R., the private 
physician that performed the CABG surgery in September 1983 
did not provide the required linkage between the Veteran's 
CAD and his military service.  In fact, the Veteran readily 
acknowledges as much.  It further deserves mentioning that 
Dr. M. R. indicated the Veteran had a family history of heart 
disease on his mother's side.  

The Veteran's remaining post-service treatment records show 
he had heart surgery again, and that he is continuously 
treated for CAD.  But none of these treatment records provide 
a link between his CAD and his military service.  So the 
preponderance of the evidence is against this claim, in turn 
meaning the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102 regarding reasonable doubt are not applicable, and 
therefore, that the claim must be denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to a Compensable Rating for Bilateral Hearing 
Loss

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.20 (2008).  



Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That said, a 
recent decision of the Court held that, in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established and attributed to the Veteran's 
military service (i.e., service connected), levels of hearing 
loss are determined by considering the pure tone threshold 
average and speech discrimination percentage scores, 
resulting in a Roman numeral designation.  38 C.F.R. 
§ 4.85(b), Table VI.

Disability ratings are assigned by combining the level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Following his April 2008 videoconference hearing, the Veteran 
submitted a supporting statement and report of an audio 
examination by a local private otolaryngologist (ear, nose 
and throat (ENT) specialist).  The statement and accompanying 
audiogram are dated in May 2008.  The statement and report 
indicates the Veteran has longstanding sensorineural hearing 
loss, also tinnitus, and that it is feasible the 
sensorineural hearing loss and subsequent (secondary) 
tinnitus are associated with his previous noise exposure 
while in the military.  This doctor's letter further 
indicates the Veteran has hearing aids that were provided by 
VA 5 years earlier, and that he reports they do not 
significantly benefit him.  Keep in mind, however, the 
question of whether the Veteran's hearing loss is 
attributable to noise exposure coincident with his military 
service is no longer at issue since service connection 
already has been granted for this condition.  So VA already 
has conceded this correlation.  And to the extent, according 
to this ENT specialist, the Veteran also may have tinnitus 
associated with the hearing loss (i.e., secondary to it), the 
Veteran needs to file a separate claim for tinnitus at the RO 
since the Board does not have jurisdiction to consider this 
additional claim in this decision.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction 
over an issue not yet adjudicated by the RO, inasmuch as 
there has not been a first-level denial of the claim and 
subsequent appeal to the Board).  See, too, 38 C.F.R. 
§ 20.200 (2008).



This ENT specialist recommended the Veteran continue using 
hearing aids, and that he have another hearing test (repeat 
audiogram) in 1 to 2 years to assess for decline.  This ENT 
specialist diagnosed sensorineural hearing loss and tinnitus 
secondary to the hearing loss, also in the process noting 
that an audiogram had been performed in the clinic that same 
day (the report of which he included with his statement).  
This ENT specialist went on to note that the Veteran has Type 
A tympanograms confirming a normal exam.  He has mild 
downsloping to moderate sensorineural hearing loss on both 
sides.  He has a speech discrimination of 84% on the right 
side and 82% on the left with a pure tone average of 42 dB on 
the right and 50 dB on the left.  

VA adjudicators are usually precluded from trying to 
interpret results of audiograms that are not presented in the 
same graphical format as that required by VA for rating a 
hearing loss disability.  See 38 C.F.R. § 4.2 and Kelly v. 
Brown, 7 Vet. App. 471 (1995).  Here, though, this ENT 
specialist has provided the necessary information to address 
the relevant rating criteria - namely, the Veteran's speech 
discrimination scores and pure tone averages.

But even using this most recent data from this ENT specialist 
does not provide a basis for increasing the rating for the 
Veteran's bilateral hearing loss disability.  Since, 
according to this ENT specialist, the Veteran has an average 
pure tone loss of 42 dB in his right ear and 84% speech 
discrimination, this in turn correlates to level II hearing 
loss in this ear.  See 38 C.F.R. § 4.85, Table VI.  And 
since, according to this ENT specialist, the Veteran has an 
average pure tone loss of 50 dB in his left ear and 82% 
speech discrimination, this in turn correlates to level IV 
hearing loss in that ear.  And level II hearing loss in the 
right ear, when combined with the level IV hearing loss in 
the left ear, is rated as noncompensable (i.e., 0 percent 
disabling) under38 C.F.R. § 4.85, Table VII.



The Veteran previously underwent a VA audiological 
examination in January 2006.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
30
30
60
LEFT

40
40
35
55

The average puretone threshold was 40 in the right ear and 43 
in the left ear.  Word recognition scores were poorer than 
expected based upon the pure tone results and were not 
reported because they were considered unacceptable for rating 
purposes.  

Table VIa may be used to determine a Roman numeral 
designation when the examiner states that the use of the 
speech discrimination test is not appropriate, as in this 
case.  38 C.F.R. § 4.85(c).  Applying the Veteran's pure tone 
results to Table VIa yields a Roman numeral value of I in the 
right ear and II in the left ear.  Applying these values to 
Table VII, the Board must find that the Veteran's bilateral 
hearing loss warrants a noncompensable evaluation.  

The Veteran had another VA audiological examination in 
December 2006.  His pure tone thresholds, in decibels, were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

40
30
30
60
LEFT

40
40
35
55

The average puretone threshold was 40 in the right ear and 43 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 96 
percent in the left ear.  



Applying the results of that December 2006 VA examination to 
Table VI of the VA regulations yields a Roman numeral value 
of II in both ears.  Applying these values to Table VII, the 
Board must find that the Veteran's bilateral hearing loss 
warrants a noncompensable evaluation.  

During the examination, the examiner noted the Veteran's 
hearing loss did not prevent him from seeking and maintaining 
gainful employment, but that vocational rehabilitation may 
enhance his ability to obtain or maintain employment.  The 
examiner elaborated that, with consistent use of hearing 
aids, the Veteran's degree of hearing loss "should not cause 
significant communication problems in ideal listening 
situations," such as low noise work environments.  That was 
a description of the effect of his disability on his daily 
activities and employment.  38 C.F.R. § 4.10.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran's disability is not manifested by an exceptional 
pattern of hearing impairment so as to warrant use of Table 
VIa, as set forth in 38 C.F.R. § 4.86.  He does not have 
puretone threshold measurements of 55 decibels or more at the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz).  He also does not have a puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a) and (b).  So he does not 
have the type of hearing loss contemplated by this regulation 
providing these limited exceptions to rating his disability.

Therefore, there is no evidence in the record showing the 
Veteran's bilateral hearing loss warrants a higher (i.e., 
compensable) evaluation.  

Extra-schedular Consideration

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

The Veteran's hearing loss causes impairment in his 
occupational and social functioning; there is no disputing 
this; it is evident from him mentioning that he has greater 
difficulty hearing in certain environments, and that his 
hearing aids have not fully resolved this problem.  But such 
impairment is contemplated by the rating criteria, which 
reasonably describe his disability.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  As explained, even the supporting statement 
and audiogram the Veteran most recently submitted in May 
2008, from the local ENT specialist, does not provide reason 
or justification for increasing the rating for the bilateral 
hearing loss.  And during the earlier December 2006 VA audio 
examination, the evaluating audiologist determined the 
Veteran's degree of hearing loss would not cause significant 
communication problems in a low-noise work environment, if he 
used his hearing aids consistently.  The Board therefore 
finds no reason to refer this case to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest the Veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a 10 Percent Rating Based Upon Multiple, 
Noncompensable, Service-Connected Disabilities

Whenever a Veteran is suffering from two or more separate 
permanent 
service-connected disabilities of such character as to 
clearly interfere with normal employability, even though none 
of the disabilities may be of compensable degree under the 
Rating Schedule, the rating agency is authorized to apply a 
10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2008).

The Veteran is presently service-connected for three 
disabilities:  1) bilateral hearing loss, 2) lipomatosis, and 
3) a scar on his left third finger, all rated noncompensable.  
At no time throughout the course of this appeal has he 
contended that he is unemployable due to these service-
connected disabilities.  In fact, during his April 2008 
videoconference hearing, he testified that his lipomatosis 
and left finger scar did not affect him at all.  He asserted 
that he wanted a 10 percent evaluation solely due to his 
hearing loss, but did not state that it prevented him from 
working or otherwise impaired his employability to the extent 
required for a 10 percent rating under 38 C.F.R. § 3.324.

It is worth reiterating in this regard that the audiologist 
who examined the Veteran in December 2006 concluded that the 
Veteran's hearing loss does not prevent him from seeking or 
maintaining gainful employment, and that vocational 
rehabilitation may help him.  Further, the examiner found 
that with consistent hearing aid use, the Veteran's degree of 
hearing loss should not cause "significant communication 
problems" in ideal listening situations such as low-noise 
work environments.  This statement provides strong evidence 
against the claim, as it shows the Veteran is employable.  He 
has not submitted any evidence suggesting his service-
connected disabilities interfere with his employability.  And 
because the preponderance of the evidence is against his 
claim, the provisions of 38 U.S.C.A. 5107(b) and 38 C.F.R. § 
3.102 regarding reasonable doubt are not applicable, and his 
claim must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

Service connection for CAD is denied.  

Service connection for chronic sinusitis is denied.  

Service connection for pneumonia with right pneumothorax is 
denied.  

Service connection for recurring staph infections is denied.  

Service connection for a disability manifested by nausea and 
vomiting is denied.  

Service connection for a skin condition is denied.  

Service connection for an eye condition is denied.  

A compensable evaluation for bilateral hearing loss is 
denied.  

A 10 percent evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


